Case 3:18-cv-00966-SMY Document 142-19 Filed 11/08/19 Page 1 of 5 Page ID #2147




                  EXHIBIT 11
Case 3:18-cv-00966-SMY Document 142-19 Filed 11/08/19 Page 2 of 5 Page ID #2148
                           HIGHLY CONFIDENTIAL

                                                                         Page 1
               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                      EAST ST. LOUIS DIVISION


     CATHERINE ALEXANDER,
            Plaintiff,
     vs.                                    No. 3:18-cv-966-MJR-DGW
     TAKE-TWO INTERACTIVE SOFTWARE, INC.,
     2K GAMES, INC.; 2K SPORTS, INC.; WORLD
     WRESTLING ENTERTAINMENT, INC.;
     VISUAL CONCEPTS ENTERTAINMENT;
     YUKE'S CO., LTD.; AND YUKE'S LA, INC.,
            Defendants.


                         HIGHLY CONFIDENTIAL


               VIDEOTAPED DEPOSITION OF RYAN CLARK
                       September 12, 2019
                       St. Louis, Missouri




   Reported by:
   Pamela Watson Harrison
   Job no: 26039


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-19 Filed 11/08/19 Page 3 of 5 Page ID #2149
                            HIGHLY CONFIDENTIAL

                                                                         Page 39
 1          A.    No.
 2          Q.    So what form of damages were you
 3    evaluating in that other lawsuit or potential
 4    lawsuit?
 5          A.    It was a unique situation, but in that
 6    case, I'd call them actual damages.
 7          Q.    Other than actual damages, did you try
 8    to calculate or potentially calculate any damages
 9    in that potential lawsuit?
10          A.    Not that I recall.
11          Q.    And in the present lawsuit, to be clear,
12    you had no opinion on actual damages?
13          A.    That's correct.
14          Q.    So you agree that there are no actual
15    damages in this lawsuit?
16          A.    I have no opinion in that area.
17          Q.    So you can't say one way or the other if
18    there are actual damages in this lawsuit?
19          A.    That's correct.       I don't have an
20    opinion.    I haven't done the analysis.
21          Q.    But at trial, you're not going to offer
22    any opinion on actual damages?
23                MR. FRIEDMAN:      Objection.     Asked and
24    answered.
25          A.    That's correct.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-19 Filed 11/08/19 Page 4 of 5 Page ID #2150
                            HIGHLY CONFIDENTIAL

                                                                         Page 80
 1    the market?
 2          A.     I didn't believe that for the purposes
 3    of what I was asked to do here from the economics
 4    standpoint that that needed an analysis done.
 5          Q.     Were you given restrictions on the scope
 6    of your assignment?
 7          A.     No.   So a market -- this is in
 8    litigation, and because it's in litigation, I have
 9    to assume there's liability.         And by assuming
10    there's liability, that's -- on the damages side
11    is where I focused and the criticisms of
12    Mr. Malackowski's opinions related to the
13    economics.
14          Q.    So at trial, you're not going to offer
15    any opinions on whether there's a market for
16    licensing tattoos for depiction in video games of
17    tattoos on the athletes on whom the tattoos are
18    inked in real life?
19          A.    Correct.
20          Q.    And you are not going to offer any
21    opinion on whether such a market is likely to
22    develop?
23          A.    Correct.
24          Q.    You also offer no opinion on liability,
25    right?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
 Case 3:18-cv-00966-SMY Document 142-19 Filed 11/08/19 Page 5 of 5 Page ID #2151
                            HIGHLY CONFIDENTIAL

                                                                        Page 171
 1          A.     Correct.
 2          Q.     And here you have declined to provide
 3    any percentage?
 4          A.     I have not, that's correct.         I have not
 5    provided -- I haven't declined.          I have disagreed
 6    with Mr. Malackowski that it is zero percent.
 7          Q.     That means, in your opinion, if
 8    Mr. Orton's character was shown without his
 9    tattoos, that would negatively impact Take-Two's
10    profits?
11          A.     Yes.
12          Q.     And people would buy -- people would
13    buy -- let me rephrase that.
14                 There would be less sales of the accused
15    video games if Mr. Orton was shown without the
16    tattoos in the accused video games?
17          A.     That's not my opinion.       That's
18    Dr. Zagal's opinion that there would be less
19    sales.     But it seems like a reasonable opinion and
20    a reasonable basis for that, I believe.
21          Q.     There's some number of consumers who
22    otherwise would have purchased WWE 2K who now
23    would not purchase it if Mr. Orton was not shown
24    with his tattoos?
25          A.     I think that is a true statement


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
